Citation Nr: 9926281	
Decision Date: 09/14/99    Archive Date: 09/21/99

DOCKET NO.  92-04 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for nasal polyps.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for a disability 
claimed as allergy to aspirin.  
 

ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to June 
1991.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the benefits sought. 

The case was previously before the Board in November 1992, at 
which time it was Remanded to afford the veteran a 
comprehensive medical examination.  The veteran failed to 
respond to requests for information.  The case was again 
before the Board in September 1997, at which time it was 
again Remanded because there was some question as to whether 
the veteran received notices.  The claimant failed to report 
for VA examinations scheduled for June 1998 and July 1998.  
The RO reconsidered the claims on the basis of the evidence 
of record and returned the case to the Board for appellate 
consideration. 

The Board also notes that in the veteran's statement-in-
support-of-claim, dated in Auguse 1997, she asserts an 
additional claim for a psychiatric condition.  Because that 
issue is not before the Board on this appeal, it is hereby 
referred to the RO for appropriate action.  


FINDINGS OF FACT

The claims of entitlement to service connection for nasal 
polyps, asthma and a disability claimed as allergy to 
aspirins are not supported by cognizable evidence 
demonstrating that the claims are plausible or capable of 
substantiation. 


CONCLUSION OF LAW

The claims of entitlement to service connection for nasal 
polyps, asthma and a disability claimed as allergy to 
aspirins are not well grounded.  38 U.S.C.A. § 5107 (West 
1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  If arthritis is manifest to a degree of 10 percent 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  If a condition noted 
during service is not shown to be chronic, then generally a 
continuity of symptoms after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
case law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997). 

However, the initial question in this case is whether the 
veteran has presented a well grounded claim for service 
connection.  In this regard, the veteran has "the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded;" 
that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See Epps v. Gober, 126 F. 3d 1464 
(1997). 

In this case, service medical records include her entrance 
examination in March 1989, the veteran reported a history of 
colds, nose an throat problems.  In April 1989, the veteran, 
then age 19, was afforded an entrance physical standards 
board proceeding.  It was noted that she had a history of 
polyps EPTS and since age 13.  Clinical findings revealed 
left nasal polyps with marked deviation of the septum to the 
right.  Separation was recommended; however, she was 
retained.

The records reveal the veteran having been treated on a 
number of occasions during the course of her service for 
asthma.  In January 1990, the records report a history of the 
onset of the asthma since August of 1989, corresponding to 
when the veteran's duty assignment began in Germany.  In 
February 1990, an asthma attack was noted to have its onset 
during exercise.  In March 1990 the veteran was diagnosed 
with having clear symptomatology of exercise-induced asthma.  
In October 1990 diagnosis was asthma with acute exacerbations 
caused by moving from warm to a cold area.  Outpatient 
treatment records, see e.g. January 1990, March 1990 and 
September 1990, show the veteran reporting a history of 
having an allergy to aspirin.  Treatment notes from January 
1990 report the veteran having received medical care for her 
nasal polyps in December 1989.  In September 1990 the veteran 
presented with complaints relating to polyps; however, the 
examiner noted no polyps at that time.  

The veteran was scheduled for a number of VA medical 
examinations with special attention to her claimed 
disabilities in September of 1991, June 1998 and July 1998.  
However, the veteran failed to appear as scheduled.  

In this instance, there is evidence clearly indicating that 
nasal polyps preexisted service.  Thus, the Board finds that 
there is clear and unmistakable evidence that the veteran's 
nasal polyps disorder preexisted service.  Moreover, the 
evidence on file does not establish that problems in those 
regards represented a worsening of the veteran's preexisting 
conditions as opposed to temporary flare-ups of symptoms.  In 
fact, the record shows that polyps were not present when she 
last complained of the condition in service.  In short, for 
the Board to find based on the evidence of record that the 
veteran's preexisting polyps were aggravated by her military 
to service would be to resort to nothing more than pure 
speculation.  An award of service connection may not be based 
on resort to speculation or remote possibility.  See 38 
C.F.R. § 3.102 (1997); see also Stegman v. Derwinski, 3 Vet. 
App. 228, 230 (1992); Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Bostain v. West, 11 Vet. App. 124, 127 (1998).

With respect to the claim regarding allergy to aspirin.  The 
Board notes the condition in service is reported by way of 
history provided by the veteran.  No diagnosis of such a 
condition is supported by clinical testing.  A medical 
opinion based entirely on a claimant's historical account of 
his/her medical and service background lacks probative value.  
Reonal v. Brown, 5 Vet. App. 458 (1993).  Moreover, there is 
no medical evidence to the effect that even if such a 
condition were to exist, it would be other than a 
developmental disability.  Congenital or developmental 
defects, personality disorders, and mental deficiency as such 
are not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

The Board notes that when a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. 3.655(b).  With respect to the 
veteran's claim as to asthma, and for that matter all her 
claimed disorders herein, in this case, substantial time has 
passed since the claim was filed, some eight years in this 
case.  The only records supporting the claimed asthma 
condition, or as to the other claimed conditions too, are 
those from the veteran's service.  In addition to the absence 
of current VA examinations, there are, likewise, no current 
clinical or treatment records and no correspondence from the 
veteran suggesting any active pathology or current 
disability.  Accordingly, in the absence of evidence of 
current disabilities, the Board regards the claims as not 
well grounded and must be denied.  Should the veteran submit 
new and material evidence demonstrating the presence of 
current disability(ies), the claim(s) may be reopened. 


ORDER

Entitlement to service connection for nasal polyps, asthma 
and a disability claimed as allergy to aspirins is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

